recommended by the Division of Parole and Probation, we conclude that
                 his claim is without merit because a district court does not abuse its
                 discretion by imposing a sentence in excess of that suggested by the
                 Division. See Collins v. State, 88 Nev. 168, 171, 494 P.2d 956, 957 (1972).
                               Having concluded that Johnson is not entitled to relief, we
                               ORDER the judgment of conviction AFFIRMED.




                     et Asktik_   9,                                                     J.
                 Parraguirre                                 Saitta



                 cc: Hon. Douglas Smith, District Judge
                      Nguyen & Lay
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e